DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/IL2018/051370 , International Filing Date: 12/18/2018, PCT/IL2018/051370 Claims Priority from Provisional Application 62599934, filed 12/18/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 17, there is insufficient antecedent basis for “the one or more contacts”, “the report”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 9-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanov et al. (Pub. No.: US 20120296914 A1).
As to claim 1, Romanov teaches a method for processing information in a computerized device, the method comprising: collecting information from communication sessions performed in the computerized device, said communication sessions comprises at least one of audio and textual conversations (paragraph [0022]);
collecting information from third party resources accessible to the computerized device (paragraph [0035]);
formatting the information from the communication sessions and the information from the third-party resources into a feed of items sorted by a timestamp associated with each item (paragraph [0023]);
displaying the feed of items on a display unit of the computerized device (paragraph [0101]).  

As to claim 2, Romanov teaches wherein the third party resources automatically send information to the computerized device according to preferences inputted by the computerized device (paragraphs [0027]-[0028]).  

As to claim 4, Romanov teaches wherein the third party resources comprise a web page in which users of the web page can input feedback content, wherein the web page send the feedback content to the computerized device, wherein the feed comprises communication sessions and the feedback content sorted by the timestamp associated with each feedback content and communication session (paragraphs [0019] and [0023]).  

As to claim 6, Romanov teaches further comprises receiving user's text during a communication session of the communication sessions and displaying the user's text in the feed sorted by the timestamp of receipt of the text (paragraph [0089]).  

As to claim 7, Romanov teaches further comprises automatically linking the user's text to a specific time stamp in the communication session according to the time the user inputted the text during the communication session (paragraph [0089]).  

As to claim 9, Romanov teaches further comprises collecting a physical trigger using a device connected to the computerized device, wherein processing the feed based on the trigger and a predefined set of rules (paragraph [0099], “…annotations are differentiated from comments that are not annotations by special gestures or by the notion of "now"…”).  

As to claim 10, Romanov teaches wherein the third party resources comprise web-based applications (paragraph [0025], “…a rich web client.”).

As to claim 11, Romanov teaches wherein the third party resources comprise additional computerized devices associated to the computerized device by the server, wherein the method further comprises collecting information from the feed of the additional computerized devices into an aggregated feed comprising aggregated items from the additional computerized devices, said aggregated items are sorted by a timestamp associated with each item of the aggregated items (paragraph [0025], “…conferencing clients…” and paragraph [0040]).   

As to claim 12, Romanov teaches further comprises filtering the aggregated feed based on a predefined criteria (paragraph [0115], i.e. based on content search).  

As to claim 13, Romanov teaches wherein the predefined criteria is a search query entered by the user of the computerized device (paragraph [0115]).    

As to claim 14, Romanov teaches wherein the predefined criteria is generated automatically in response to a predefined event received at the computerized device (paragraph [0083], “…text of the text document may be automatically analyzed to identify keywords, and any keywords found may be included in the activity record that is generated in response to the document being displayed…”).

As to claim 15, Romanov teaches further comprises generating reports based on the feed of time-stamp events and a predefined set of rules (paragraph [0115]).  

As to claim 17, Romanov teaches wherein the one or more contacts are associated with a client of the person using the computerized device, wherein the report accumulates the time spent on the client by the person using the computerized device (paragraph [0088]).

As to claim 18, Romanov teaches wherein displaying the feed of items on a display unit of the computerized device in response to a predefined event (paragraph [0115], i.e. in response to content search).      

As to claim 19, Romanov teaches further comprises receiving a search command from a user of the computerized device to search the content in the feed of items (paragraph [0115]); processing the items in the feed of items in a server communicating with the computerized device according to the search command, said processing comprises searching the audio and textual conversations (paragraph [0116]); displaying selected items from the feed of items according to the search command and according to the sorted by the timestamp associated with each item of the selected items (paragraph [0115]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Romanov et al. (Pub. No.: US 20120296914 A1) in view of Gardenfors et al. (Pub. No.: US 20130097546 A1).
As to claim 3, Romanov does not explicitly teach feed comprises social network notifications. 
However, in the same field of endeavor (communication logging) Gardenfors teaches third party resources comprise social networks, wherein the social networks send notifications to the computerized device, wherein the feed comprises communication sessions and notifications from the social networks sorted by the timestamp associated with each notification and communication session (paragraphs [0022] and [0025]).
Based on Romanov in view of Gardenfors, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate feed comprises social network notifications (taught by Gardenfors) with activity stream feed (taught by Romanov) in order to enrich the activity stream feed with more related information. 

As to claim 20, Romanov does not explicitly teach searching based on contact. 
However, in the same field of endeavor (communication logging) Gardenfors teaches search command is based on a contact in a contact list of the computerized device, wherein the selected items comprise communication sessions with the contact in multiple applications operating on the computerized device and media files associated with the contact, all sorted by the timestamp of each item (paragraphs [0138]).
Based on Romanov in view of Gardenfors, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate searching based on contact (taught by Gardenfors) with activity stream feed (taught by Romanov) in order to allow users differentiate communications by sender/receiver party as motivated by Gardenfors (paragraph [0138]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Romanov et al. (Pub. No.: US 20120296914 A1) in view of McAfee (Pub. No.: US 20090144334 A1).
As to claim 5, Romanov does not explicitly teach generating contact in a contact list based on personal details on a web page. 
However, in the same field of endeavor (contact management ) McAfee teaches web page comprises a field for leaving personal details, wherein the server processes the information inputted by the user of the web page and generating a contact according to the information inputted by the user of the web page, downloading said contact to the contact list of the computerized device (paragraphs [0022] and [0019]).
Based on Romanov in view of McAfee, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate generating contact in a contact list based on personal details on a web page (taught by McAfee) with activity stream feed (taught by Romanov) in order to automatically update contact list with new contact information. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Romanov et al. (Pub. No.: US 20120296914 A1) in view of Efrati (Pub. No.: US 20130223436 A1).
As to claim 8, Romanov does not explicitly teach adding analyzed audio and video to the feed based on analyzing extracted text from the audio and video. 
However, in the same field of endeavor (internet based communication ) Efrati teaches 
analyzing the audio conversations (paragraph [0063], “…speech recognition…”), 
extracting text from the audio and video conversations (paragraph [0063], “…speech recognition…”); using the extracted text to determine whether or not to add the analyzed audio and video conversations to the feed of selected items (paragraphs [0063] and [0062]).  
Based on Romanov in view of Efrati, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate adding analyzed audio and video to the feed based on analyzing extracted text from the audio and video (taught by Efrati) with activity stream feed (taught by Romanov) in order to automatically detect and save contents with high importance to the user which make the system more efficient. 


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Romanov et al. (Pub. No.: US 20120296914 A1) in view of Gurvitch et al. (Pub. No.: US 20100293108 A1).
As to claim 16, Romanov does not explicitly teach report comprises time spent with contacts. 
However, in the same field of endeavor (communication logging) Gurvitch teaches report comprises number of communication sessions associated with one or more contacts and additional content received from the one or more contacts and converting the data items associated with the one or more contacts into time spent in communication with the one or more contacts (paragraph [0081]).
Based on Romanov in view of Gurvitch, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate report comprises time spent with contacts (taught by Gurvitch) with activity stream feed (taught by Romanov) in order to enrich the activity stream feed with more useful information. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Baba (Patent No.: US 7466334 B1), teaches recording and indexing audio and video conference calls to allow topic-based notification, navigation, playback and search. Please see at least fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/16/2022